[Cite as In re Q.C., 2021-Ohio-3993.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: Q.C.                                          C.A. Nos.    29988
       E.C.                                                       29989
       A.C.                                                       29990



                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
                                                     CASE Nos. DN 19 07 0574
                                                                DN 19 07 0573
                                                                DN 19 07 0572

                                 DECISION AND JOURNAL ENTRY

Dated: November 10, 2021



        HENSAL, Presiding Judge.

        {¶1}     Appellant, J.P. (“Mother”), appeals from a judgment of the Summit County Court

of Common Pleas, Juvenile Division, that terminated her parental rights to her three minor

children and placed them in the permanent custody of Summit County Children Services Board

(“CSB”). This Court reverses and remands.

                                                I.

        {¶2}     Mother is the biological mother of A.C., born May 17, 2014; E.C., born

December 29, 2015; and Q.C., born January 23, 2018. The father of the children died during the

trial court proceedings.

        {¶3}     Through prior juvenile cases, CSB first removed A.C. from Mother’s custody and

later removed E.C. shortly after his birth, because of Mother’s ongoing problem with substance
                                               2


abuse. Mother eventually achieved sobriety and stability and both children were returned to her

legal custody. Those cases were closed during April 2017.

       {¶4}   This case began on July 10, 2019, when CSB filed complaints to allege that A.C.,

E.C., and Q.C. were neglected and/or dependent children. At that time, Mother was moving

back and forth between Ohio and North Carolina, while her children had been left in the care of

different relatives who were no longer willing or able to care for them. CSB was also concerned

that Mother had recently tested positive for methamphetamine and amphetamine and could not

provide her children with a safe and stable home. By agreement of the parties, the children were

later adjudicated dependent and placed in the temporary custody of CSB.

       {¶5}   The court-adopted case plan focused on Mother obtaining and maintaining stable

income and housing and obtaining mental health and substance abuse assessments and following

all treatment recommendations. Mother engaged in reunification services throughout the next

several months. She obtained a mental health assessment at Summit Psychological Associates

and followed up with counseling there. Mother also obtained a substance abuse assessment at

Oriana House and, although residential treatment was recommended, she instead completed an

intensive outpatient treatment and aftercare program. By December 2019, the trial court allowed

her to begin having extended, unsupervised visits with the children because of her ongoing

negative drug screens and “significant progress with her case plan requirements.”

       {¶6}   On February 21, 2020, CSB moved the trial court to return legal custody of the

children to Mother, under an order of protective supervision. CSB informed the trial court that

Mother had “worked hard to complete her case plan objectives[,]” and summarized her

compliance with the reunification requirements of the case plan.          The guardian ad litem
                                                   3


submitted a report to support the agency’s motion to return the children to Mother’s home, also

emphasizing her compliance with the reunification goals of the case plan.

        {¶7}   Pursuant to a trial court order journalized on March 3, 2020, the children were

returned to Mother’s legal custody under an order of protective supervision. On June 15, 2020,

however, the caseworker swabbed Mother for a drug test, which later tested positive for

amphetamine and methamphetamine. The children were removed from Mother’s home and

placed in the emergency temporary custody of CSB.

        {¶8}   Over the next few weeks, Mother again tested positive for amphetamine and

methamphetamine at least two more times. On July 27, 2020, CSB moved for permanent

custody of all three children. The agency alleged that the children could not be placed with

Mother within a reasonable time or should not be placed with her and that permanent custody

was in their best interest. R.C. 2151.414(B)(1)(a). To establish the first prong of the permanent

custody test, CSB alleged numerous alternative factors under Revised Code Section

2151.414(E).

        {¶9}   Following the seven-day hearing held in March and April 2021, the trial court

terminated parental rights and placed the children in the permanent custody of CSB. To support

its finding that the children could not or should not be returned to Mother’s custody, the trial

court found only that CSB had established the factor alleged under Section 2151.414(E)(1), that

Mother had failed to remedy the conditions that caused the children to be placed outside the

home.

        {¶10} Mother appeals and raises four assignments of error. Because her first assignment

of error is dispositive of this appeal, this Court confines its review to that assigned error.
                                                 4


                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED AS A MATTER OF LAW BY FINDING THAT
       MOTHER FAILED CONTINUOUSLY AND REPEATEDLY TO
       SUBSTANTIALLY REMEDY THE CONDITIONS THAT BROUGHT THE
       CHILDREN INTO CARE PURSUANT TO [REVISED CODE SECTION]
       2151.414(E)(1).

       {¶11} Mother’s first assignment of error challenges the trial court’s first-prong finding

under Revised Code Sections 2151.414(B)(1)(a) and 2151.414(E)(1), that the children could not

or should not be returned to her custody because she failed to substantially remedy the conditions

that caused the children to be placed outside the home. Through this assignment of error, Mother

argues that the trial court erred, as a matter of law, by considering or failing to consider certain

evidence that did or did not fall within the explicit scope of Section 2151.414(E)(1).

Specifically, she argues that the trial court erred by failing to fully consider evidence about her

significant case plan compliance during this case but instead improperly based its finding on (1)

evidence of her drug problems that predated this case; (2) evidence of her failure to complete

trauma therapy, which she argues was not part of the court-ordered case plan; and (3) evidence

about her case plan compliance after CSB filed its motion for permanent custody. Following a

discussion about the “conditions” that Mother was required to remedy in this case, this Court will

separately address Mother’s arguments that the trial court erred by failing to consider and/or

considering that evidence.

                                 “Conditions” to be Remedied

       {¶12} Mother’s children were adjudicated dependent under Section 2151.04(C), which

defines the children as dependent because their “condition or environment is such as to warrant

the state, in the interests of the child[ren], in assuming [their] guardianship[.]”         Section
                                                 5


2151.28(L) further provides that, if the court adjudicates children dependent, it “shall incorporate

that determination into written findings of fact and conclusions of law * * * [that] * * * include *

* * specific findings as to the existence of any danger to the child[ren] and any underlying family

problems that are the basis for the court’s determination” that the children are dependent. Such

findings in the adjudicatory decision would set forth the “conditions” that caused the children’s

removal. In re G.D., 9th Dist. Summit No. 27337, 2014-Ohio-3476, ¶ 16. In this case, although

the trial court referenced the allegations in the complaint when finding dependency, it made no

independent, agreed or otherwise, factual findings to explain the dependency adjudication, but

none of the parties objected to that deficiency in the adjudicatory decision.

       {¶13} Nevertheless, this Court may also look to the reunification requirements of the

court-ordered case plan to determine the “conditions” that Mother was required to remedy in this

case. Id. at ¶ 17. The original case plan, and all amended case plans adopted by the trial court,

required Mother to obtain a psychological assessment, and follow all recommendations; obtain a

substance abuse assessment, and follow all recommendations; and obtain and maintain safe and

stable income and housing.

                             Mother’s Initial Case Plan Compliance

       {¶14} Mother asserts that, in its finding that Mother had failed “continuously and

repeatedly to substantially remedy the conditions causing the child[ren] to be placed outside

[their] home[,]” the trial court essentially ignored that she had made significant progress in

remedying those conditions for most of the first year of this case before CSB moved for

permanent custody. In its judgment entry, the trial court noted only briefly that Mother had

achieved an extended period of sobriety during this case and that the children were returned to

her custody.
                                                 6


       {¶15} By the time of the hearing, reflecting upon Mother’s relapse nine months earlier,

several witnesses and the trial court questioned the effectiveness of Mother’s initial reunification

efforts during this case to remedy her mental health and substance abuse problems. For example,

Mother’s substance abuse assessment had recommended inpatient, residential drug treatment, but

Mother completed intensive outpatient treatment instead. The record clearly reflects, however,

that all parties opined that Mother made significant progress during the time that she completed

drug treatment and otherwise made progress to remedy the “conditions” that caused the removal

of her children from the home. In fact, the caseworker testified that she had encouraged Mother

to complete intensive outpatient drug treatment. She did not testify that she warned Mother that

only residential treatment would constitute a sufficient effort to comply with the case plan.

       {¶16} Moreover, as explained already, Mother worked on the mental health and other

reunification goals of the case plan for many months. She achieved sobriety and stabilized her

life, was permitted to have longer and unsupervised visits with the children in her home from

December 2019 through February 2020, and by early March 2020, the children were returned to

her home. All parties agreed at that time that Mother had made significant reunification progress

and that it was in the children’s best interest to be placed with Mother. In the amended case plan

filed after the children were returned home, CSB emphasized that Mother had maintained

sobriety for almost six months and that she had followed through with and was maintaining all

treatment and services for herself and the children.

       {¶17} Although Mother relapsed and began using drugs again three months later, her

relapse did not negate the many months of significant reunification progress that Mother had

made prior to that time. We agree with Mother that the trial court did not properly consider her

significant reunification efforts during this case in its finding that she failed “continuously and
                                                  7


repeatedly to substantially remedy the conditions causing the child[ren] to be placed outside

[their] home[.]” R.C. 2151.414(E)(1).

                               Mother’s Drug Use Prior to this Case

          {¶18} Mother further argues that the trial court erred by considering evidence of her

drug use from the prior juvenile cases involving her two oldest children because those facts fall

outside the scope of the explicit language of Revised Code Section 2151.414(E)(1). This Court

agrees.

          {¶19} Section 2151.414(E)(1) required the trial court to find that the children “cannot be

placed with either parent within a reasonable time or should not be placed with either parent[ ]”

if it found clear and convincing evidence to demonstrate that:

          Following the placement of the child outside the child’s home * * * , the parent
          has failed continuously and repeatedly to substantially remedy the conditions
          causing the child to be placed outside the child’s home.

          {¶20} This Court has previously held that “[t]his language is plain and unambiguous”

and requires the trial court to “find clear and convincing evidence that the parents failed to

remedy the conditions that caused the children’s removal” after the children were placed outside

the home in the current case. In re A.T., 9th Dist. Summit No. 28220, 2016-Ohio-5907, ¶ 13. In

In re A.T., because the trial court relied solely on facts that predated the children’s removal from

the home in that case, this Court held that the trial court erred as a matter of law in finding that

Section 2151.414(E)(1) had been satisfied. Id. at ¶ 14-16. Although In re A.T. involved the trial

court’s consideration of evidence about the parents’ case plan compliance while the children

remained in the home under an order of protective supervision, the language of Section

2151.414(E)(1) has also been construed to prohibit the trial court from considering facts about

case plan compliance in a prior, closed case. See In re B.C., 4th Dist. Athens Nos. 14CA43 and
                                                 8


14CA48, 2015-Ohio-2720, ¶ 44; In re Mark H., 6th Dist. Lucas No. L-98-1238, 1999 WL

253163, (Apr. 30, 1999), * 8. This Court agrees that Section 2151.414(E)(1) applies only to the

reunification efforts of a parent after the children are removed from the home in the current case.

       {¶21} In this case, although the trial court did not base its Section 2151.414(E)(1)

finding solely on Mother’s drug use in the prior juvenile cases, it explicitly relied on that

evidence to support its finding. In its recitation of evidence supporting its finding under this

subsection, the trial court pointed to Mother’s “long-standing history of significant drug use” that

dated back to 2015. The trial court explicitly considered improper evidence from prior cases to

determine that Mother had failed consistently and repeatedly to remedy her parenting problems

in this case. We agree with Mother that the trial court erred in considering that evidence to

establish a first-prong finding under Section 2151.414(E)(1).

                                        Trauma Therapy

       {¶22} Mother next asserts that the trial court erred by faulting her for failing to make

significant progress in trauma therapy, because that was not part of the court-ordered case plan.

As explained already, the court-ordered case plan required Mother to obtain a psychological

assessment and follow any treatment recommendations.            Mother obtained a psychological

assessment at Summit Psychological Associates and followed its counseling recommendation by

engaging in counseling with one of its counselors there. That psychological assessment did not

mention Mother’s past trauma, nor did it recommend that she engage in trauma therapy.

       {¶23} Instead, at some point during this case, CSB apparently opined that Mother’s

counseling sessions were not meeting her needs. CSB had become concerned that Mother had a

history of trauma and needed trauma therapy. Without amending the case plan, CSB asked

Mother to complete another mental health assessment, which she voluntarily did. An assessment
                                                9


Mother obtained during November 2020, more than three months after CSB moved for

permanent custody, recommended for the first time that Mother engage in trauma therapy.

Mother later began trauma therapy but had not made significant progress by the time of the

hearing.

       {¶24} Aside from the requirement for trauma therapy being imposed on Mother several

months after the agency had moved for permanent custody, that requirement was never made a

part of the case plan. Although the trial court emphasized that Mother already had a mental

health component in the case plan and that trauma therapy was necessarily a part of that

component, she had not been ordered to obtain another mental health assessment or comply with

its recommendations.

       {¶25} The procedures for the creation and amendment of a case plan are statutorily

mandated by Revised Code Section 2151.412. To be binding on the parties, the case plan and all

amendments must be filed with and adopted by the trial court. R.C. 2151.412(D)-(F). Notably, a

caseworker is not authorized to “amend a parent’s case plan by merely telling the parent to

complete extra tasks.” In re S.D-M., 9th Dist. Summit Nos. 27148 and 27149, 2014-Ohio-1501,

¶ 26, citing R.C. 2151.412(F)(2). Although the caseworker asked Mother to obtain a second

mental health assessment and follow its recommendations, Mother was not required by the case

plan or a court order to so. Consequently, the trial court erred by faulting Mother for failing to

complete trauma therapy in this case.

                       Post-Motion Facts about Case Plan Compliance

       {¶26} Finally, Mother raises a challenge to the trial court considering evidence about her

case plan compliance between July 27, 2020 (when CSB filed its permanent custody motion) and

March and April 2021, when the hearing was held. The propriety of the trial court considering,
                                                 10


in its first-prong finding, evidence about a parent’s case plan compliance after the agency moved

for permanent custody has not been explicitly addressed by this Court or the Ohio Supreme

Court. This Court has held that post-motion facts and circumstances may be considered insofar

as they pertain to the best interest of the child, because that is a “fluid concept.” In re L.P., 9th

Dist. Summit No. 29963, 2021-Ohio-3183, ¶ 26, citing In re G.L.S., 9th Dist. Summit Nos.

28874 and 28893, 2018-Ohio-1606, ¶ 16. Although the Ohio Supreme Court and this Court have

held that post-motion facts may not form the basis of a first-prong finding on the “12 of 22”

factor, there is no clear guidance on whether post-motion facts may form the basis of an

alternative first-prong finding under R.C. 2151.414(E). See In re C.W., 104 Ohio St.3d 163,

2004-Ohio-6411, syllabus; In re K.G., 9th Dist. Wayne Nos. 03CA0066, 03CA0067, and

03CA0068, 2004-Ohio-1421, ¶ 30.

       {¶27} Although arguments could be made as to why this same reasoning should or

should not apply to the trial court’s findings under Section 2151.414(E)(1), neither CSB nor the

guardian ad litem have addressed this legal issue on appeal. Moreover, because this issue is not

dispositive of this appeal, this Court declines to address it now.

       {¶28} For the reasons stated above, the trial court’s factual findings did not satisfy the

requirements of the explicit language of Section 2151.414(E)(1). As this Court explained in In

re A.T., the trial court failed to make proper factual findings under the explicit terms of Section

2151.414 and this Court cannot make those findings for the first time on appeal, as “‘[d]oing so

would * * * exceed our jurisdiction as an appellate court.’” In re A.T., 2016-Ohio-5907, at ¶ 15,

quoting In re D.K., 9th Dist. Summit Nos. 26272 and 26278, 2012-Ohio-2605, ¶ 11.

Consequently, the trial court committed reversible error in its finding under Section

2151.414(E)(1) and Mother’s first assignment of error is sustained.
                                                11


                         REMAINING ASSIGNMENTS OF ERROR

       {¶29} Because Mother’s remaining assignments of error have been rendered moot by

this Court’s disposition of her first assignment of error, they will not be addressed. See App.R.

12(A)(1)(c).

                                                III.

       {¶30}     Mother’s first assignment of error is sustained insofar as the trial court erred in

basing its finding under Revised Code Section 2151.414(E)(1) on evidence about Mother’s drug

use prior to this case, on her failure to comply with reunification requirements that were not part

of the court-ordered case plan, and by failing to fully consider evidence of her substantial case

plan compliance during this case. Because it was not necessary to the disposition of this appeal,

this Court did not address the propriety of the trial court considering, in its Section

2151.414(E)(1) finding, evidence about Mother’s compliance with the case plan after CSB

moved for permanent custody. The judgment of the Summit County Court of Common Pleas,

Juvenile Division, is reversed and remanded for proceedings consistent with this opinion.

                                                                                Judgment reversed
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                12


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CARR, J.
SUTTON, J.
CONCUR.


APPEARANCES:

CHERYL L. GREEN, CORINNE HOOVER SIX, LINDSAY L. MORETTA, and RACHEL L.
SMICK, Attorneys at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

JOSEPH KERNAN, Guardian ad Litem.